Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
La opinión en reconsideración que en el día de hoy formula esta Curia en el caso ante nos establece que la inva-lidación del Reglamento Núm. 89 del Departamento de Salud(1) tendrá carácter prospectivo. Como consecuencia, en aquellos casos pendientes de adjudicarse una solicitud de certificado de necesidad y conveniencia (en adelante CNC), ante el Departamento de Salud, en los cuales se haya cele-brado o esté señalada la vista adjudicativa al momento de advenir final y firme esta opinión, serán resueltos de acuerdo con el referido reglamento. No obstante, señala la mayoría que el Departamento de Salud deberá circunscri-birse a los criterios establecidos en la opinión que en este momento reconsidera. De igual forma, señala la mayoría que el Departamento de Salud o la Asamblea Legislativa pueden adoptar otros criterios por ley o reglamento que se adapten a las necesidades de nuestro pueblo, siempre y cuando se apruebe la legislación o el reglamento siguiendo los criterios enumerados en la Opinión de 5 de febrero de 2002. Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002).
Disentimos, muy respetuosamente, por entender que lo formulado hoy por este Tribunal constituye un acto de dirigir el ejercicio de formulación de política pública, el cual está en contraposición con el principio de separación de poderes que rige nuestra vida democrática. La decisión mayoritaria interfiere con el campo de acción del Poder Ejecutivo, que implica la formulación y ejecución de la po-lítica pública en el área de la salud. Veamos.
*84La Ley Núm. 2 de 7 de noviembre de JL975, según en-mendada,(2) le otorga al Departamento de Salud la facul-tad de conceder a determinadas facilidades de salud los CNC que necesitan para operar. El propósito de esta ley es coordinar de manera efectiva la oferta de servicios de salud a la comunidad. La ley dispone que el Departamento de Salud establecerá un reglamento que guiará el proceso de concesión de los referidos certificados.
En 1986 el Departamento de Salud aprobó el Regla-mento Núm. 56(3) para regir dichos procedimientos. Este reglamento establecía una serie de criterios que debían ser considerados para conceder un CNC. En agosto de 1997, el Departamento de Salud publicó un aviso en un periódico de circulación general, en donde informaba su intención de aprobar un nuevo reglamento para regular ese procedimiento. Además, advertía sobre el derecho de revi-sar el texto del proyecto sobre el nuevo reglamento y el término para someter comentarios por escrito o de solicitar vistas públicas. Los peticionarios solicitaron vistas públi-cas y la agencia se las concedió.
Los peticionarios expusieron sus objeciones al referido proyecto en las vistas celebradas. El Departamento de Sa-lud aprobó el Reglamento Núm. 89, en el cual adoptó algu-nas de las recomendaciones hechas, y lo presentó en el De-partamento de Estado. Los peticionarios acudieron al Tribunal de Circuito de Apelaciones mediante un recurso de revisión judicial. Dicho foro apelativo intermedio con-firmó la determinación de la Secretaria de Salud y dicta-minó que el reglamento era válido.
Inconformes, los peticionarios acudieron ante nos, me-diante un recurso de certiorari, alegando, en síntesis, que: *85(1) el reglamento era nulo por ser vago y ambiguo; (2) que el reglamento era contrario a la ley, en virtud de la cual se aprobó, y (3) no se siguió el procedimiento adecuado du-rante el transcurso de su aprobación. El 5 de febrero de 2002, esta Curia emitió la opinión que en este momento reconsidera, la cual invalidó el Reglamento Núm. 89, apro-bado por el Secretario de Salud para regular la concesión de los CNC, y dejó en vigor el antiguo Reglamento Núm. 56 que perseguía el mismo fin.
Cuando se emitió la Opinión que hoy se reconsidera, nos unimos a la opinión concurrente y disidente que emitiera el Juez Asociado Señor Corrada Del Río. Descargamos nuestro criterio de esa manera, porque entendimos que el Reglamento Núm. 89 es válido, no adolece de vaguedad y se aprobó a tenor con el procedimiento establecido por ley para ello. En el día de hoy nos reafirmamos en tal criterio. No obstante, habiéndose solicitado oportunamente la re-consideración del referido dictamen por el Departamento de Salud, y contando con la comparecencia de las partes, nos vemos obligados a disentir de la opinión emitida en este momento, por los fundamentos que expondremos a continuación.
El punto de partida de nuestro disenso es el principio de separación de poderes que permea nuestro sistema repu-blicano de gobierno. Este principio está contenido en la See. 2 del Art. I de la Constitución de Puerto Rico,(4) la cual dispone lo siguiente:
El gobierno del Estado Libre Asociado de Puerto Rico tendrá forma republicana y sus Poderes Legislativo, Ejecutivo y Judicial, según se establecen por esta Constitución, estarán igualmente subordinados a la soberanía del pueblo de Puerto Rico.
*86Nuestra Constitución establece, de manera expresa, la separación de las tres ramas del gobierno.(5) Cada uno de estos tres poderes realizan una función específica, a saber: el Poder Ejecutivo pone en vigor las leyes; el Poder Legis-lativo crea las leyes y formula la política pública que regirá los destinos del Pueblo, y la Rama Judicial interpreta las leyes y revisa las actuaciones de las otras dos ramas.(6)
Este principio de la separación de poderes es fundamental en el esquema democrático de gobierno republicano de Estados Unidos y de Puerto Rico.(7) Éste garantiza la liber-tad de los ciudadanos, evitando la concentración de poder en una sola de las ramas de gobierno, lo cual conllevaría la tiranía.(8) Además de salvaguardar la libertad ciudadana, la separación de poderes garantiza la independencia de cada una de las ramas del Gobierno y evita que una de las ramas domine o interfiera con las facultades de la otra.(9) Esto se consigue a través del sistema de pesos y contrape-sos que establece el principio de separación de poderes, el cual obliga a las tres ramas a interactuar entre sí, sin abandonar sus funciones y sin invadir el campo de las otrás dos.(10) Se ha reconocido que no puede existir la liber-tad si no hay separación entre las tres ramas del Gobierno.(11) Esta doctrina no significa que cada rama del Gobierno funcionará en total abstracción de las demás, sino que ninguna de las tres ramas de gobierno puede am-pliar su autoridad y sus facultades a expensas de otra.(12)
En varias ocasiones se ha sostenido que una rama del *87Gobierno no puede interferir ni usurpar las facultades de otra, sin incurrir en una violación al principio de separa-ción de poderes.(13) Establecido que el principio de separa-ción de poderes permea nuestro esquema constitucional, debemos preguntarnos: ¿cuál es la función de la Rama Judicial en nuestro gobierno? La contestación es sencilla. La Rama Judicial tiene la función de ser el intérprete final de la Constitución y de las leyes de Puerto Rico.(14) Sin embargo, la función de la Rama Judicial es interpretar la ley, no formular política pública, ni mucho menos dirigir tal ejercicio. (15) Esa facultad le corresponde a las Ramas Legis-lativa y Ejecutiva.(16) La Rama Judicial puede revisar las actuaciones de las otras dos ramas del Gobierno para de-terminar si están circunscritas a las disposiciones consti-tucionales que las limitan y regulan. (17) Este principio de la revisión judicial tiene como base la Constitución de Puerto Rico, que establece que ninguna ley será declarada incons-titucional a no ser por el voto de la mayoría de los Jueces que componen este Tribunal. (18) De hecho, la revisión judicial constituye un elemento esencial de la doctrina de se-paración de poderes, la cual es la base de nuestro sistema democrático.(19) Al ejercer su ministerio, la Rama Judicial debe ser cuidadosa y tener deferencia por el criterio y las facultades de las demás ramas.(20) Después de todo, la Rama Judicial está obligada a respetar la Constitución y los principios que la inspiran y a velar por que su espíritu no se vulnere.(21)
*88HH I
Como mencionáramos anteriormente, la Rama Judicial es la encargada de estudiar la ley para determinar si es válida por no confligir con preceptos constitucionales. Si confligiera, la ley sería declarada inconstitucional.!22) La Constitución de Puerto Rico establece este principio de la revisión judicial, el cual nació de lo resuelto por el Tribunal Supremo de Estados Unidos en Marbury v. Madison, 5 U.S. 135 (1803).(23)
La revisión judicial tiene que ser ejercitada con cautela. La razón para esto es que ésta trata sobre la determina-ción de la constitucionalidad de una ley o un acto de go-bierno, que ejercitan los poderes gubernamentales electos por el pueblo, por un organismo que no es elegido por el voto popular.(24) Por eso, permitir la revisión indiscrimi-nada de las actuaciones de las otras ramas del Gobierno trastocaría las bases democráticas de nuestro gobierno.(25)
En cumplimiento con la necesidad de actuar de manera cautelosa al revisar la constitucionalidad de una ley, este Tribunal ha establecido una serie de mecanismos de auto-limitación, entre los cuales se incluyen el requisito de la existencia de un caso o controversia, y de los criterios de justiciabilidad.(26) Otro principio que se ha reiterado sobre este asunto en repetidas ocasiones es aquel que promulga que el tribunal se abstendrá de entrar a resolver la consti-tucionalidad de una ley si existe otro fundamento sobre el *89cual pueda resolverse la controversia, o si existe una inter-pretación alterna que permita sostener su validez.(27)
La Rama Judicial es la encargada de interpretar y apli-car la ley.(28) Este ejercicio puede aclarar las lagunas o áreas oscuras que existan en ésta.(29) Sin lugar a dudas, la razón para adoptar la doctrina de autolimitación judicial que rige en Puerto Rico es el deseo de evitar trastocar nuestro esquema constitucional de separación de poderes. A esos efectos, nos expresamos en E.L.A. v. Aguayo, supra, pág. 597, de la manera siguiente:
¿Qué fundamento tienen esas limitaciones? ¿Han sido crea-das para satisfacer las exigencias de un preciosismo técnico, o están por el contrario sustentadas por una convicción, a la cual abonan la razón y la experiencia, de cómo debe ejercitarse la gravísima responsabilidad judicial de juzgar la constitucio-nalidad de las actuaciones legislativas? Es indudable que constituyen un mínimo de condiciones para el ejercicio dis-creto y tolerable de un poder que de otro modo constituiría una clara amenaza para la calidad democrática del sistema y con-vertiría a los jueces en guardianes de la comunidad. Factores determinantes de estas normas son la falibilidad del juicio hu-mano, la condición negativa del poder judicial que no posee la autoridad directa que adviene a las otras dos ramas por ser electas por el pueblo, y la convicción de que la Corte perdería su influencia y prestigio y finalmente su autoridad, si, a dia-rio, y fuera de los estrictos límites de un genuino procedi-miento judicial, estuviese pasando juicio sobre la validez cons-titucional de las actuaciones legislativas y ejecutivas. (Escolios omitidos.)
De igual manera, el ejercicio de la facultad de interpre-tar y aplicar la ley, de la cual está investida la Rama Judicial, no es absoluto ni está libre de restricciones. Al inter-pretar y aplicar la ley, la Rama Judicial no puede sustituir su criterio por el del legislador. En Alejandro Rivera v. *90E.L.A., 140 D.P.R. 538, 545 (1996), citando a R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico y Estados Unidos, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 299, nos expresamos sobre este aspecto de la manera siguiente:
... “El Poder Judicial ejercitado por los tribunales consiste en el ejercicio de las facultades de resolver los litigios a través de la interpretación de la ley. En el desempeño normal de sus funciones, los tribunales están obligados a respetar la volun-tad legislativa aunque los magistrados discrepen personal-mente de la sabiduría de los actos legislativos. Interpretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la rama judicial de las prerrogativas de la rama legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus propios conceptos de lo justo, razonable y deseable.”
En el referido caso puntualizamos que estamos impedi-dos de usurpar el campo de la Rama Legislativa al ejercitar nuestra facultad constitucional. De igual forma, y por ana-logía, no disponemos de facultad para invadir el campo de acción del Poder Ejecutivo en su ministerio de formular política pública. La razón es sencilla, el principio de la se-paración de poderes sobre el cual está estructurado nues-tro esquema constitucional nos lo impide.
No hay duda de que las agencias administrativas, las cuales forman parte del Poder Ejecutivo, realizan labores de formulación de política pública. Dicha función les ha sido delegada por la Rama Legislativa. La razón de ser para esta delegación es la complejidad de las funciones que tiene que realizar el Gobierno y la flexibilidad que dichas agencias le brindan. A esos efectos expresamos en M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 325 (1987), lo siguiente:
La función del gobierno durante este siglo se ha transfor-mado de una entidad pasiva que rendía ciertos servicios, a una muy activa que realiza una multiplicidad de actividades. Ac-tualmente regula la conducta privada en una variedad de fa-ses: impone contribuciones, concede distintos tipos de benefi-*91dos económicos como subsidios, viviendas u otros bienes, y provee los servicios tradicionales como seguridad, educación y salud. Para que el estado moderno cumpla cabalmente con sus responsabilidades, la Asamblea Legislativa ha delegado exten-samente poderes tanto cuasi legislativos como cuasi judiciales a las agencias administrativas. Así se originó lo que se ha con-siderado uno de los más importantes y novedosos desarrollos del gobierno moderno: la reglamentación administrativa. (Ci-tas omitidas y énfasis suplido.)
La reglamentación administrativa constituye una parte fundamental de los poderes de la Rama Ejecutiva, los cua-les son delegados por la Asamblea Legislativa a agencias que pertenecen a esa rama de gobierno, buscando promo-ver la eficiencia gubernamental. Esta delegación es reali-zada dentro de unas normas generales establecidas por la Legislatura, por las que la agencia tendrá que guiarse al aprobar la reglamentación.(30) Mediante el ejercicio de ese poder delegado, las agencias aprueban reglas y reglamen-tos que rigen la vida de los ciudadanos, lo cual constituye un ejercicio de formulación de política pública.(31) De la misma forma, la agencia podría formular política pública mediante sus facultades adjudicativas o cuasijudiciales.(32)
Como cuestión de realidad, la Rama Legislativa le de-legó al Secretario de Salud la facultad de aprobar un regla-mento que estableciera los requisitos y criterios para otor-gar un CNC. A esos efectos, el Art. 3 de la Ley Núm. 2 de 7 de noviembre de 1975(33) establece lo siguiente:
El Secretario [de Salud] establecerá mediante reglamento los criterios para expedir o denegar el certificado de necesidad y conveniencia. Al establecer dichos criterios el Secretario to-mará en consideración las guías generales establecidas en la ley federal y en las sees. 334 a 334j de este título, conforme a la política pública y estrategia de desarrollo adoptada por la *92Junta de Planificación, incluyendo el Plan de Desarrollo Integral.
Es al amparo de esta delegación expresa que el Secreta-rio de Salud aprobó el Reglamento Núm. 89. Habiéndose declarado inválido por este Tribunal dicho reglamento, el Secretario de Salud está facultado por ley para aprobar otro que regule el procedimiento para conceder los CNC. Al así actuar, realizaría un ejercicio de formulación de política pública, por delegación expresa del Poder Legislativo. La intervención de este Tribunal, con los criterios que utilice el Secretario de Salud para formular la política pública sobre el área de la salud, incide sobre el radio de acción de las otras dos ramas del Gobierno.
IV
Los tribunales tienen la facultad para declarar inváli-dos los reglamentos aprobados por las agencias administrativas. A esos efectos, la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, en su Sec. 2.7,(34) establece, en lo pertinente, lo siguiente:
(b) Cualquier acción para impugnar la validez de su faz de una regla o reglamento por el incumplimiento de las disposi-ciones de este capítulo deberá iniciarse en el Tribunal de Cir-cuito de Apelaciones dentro de los treinta (30) días siguientes a la fecha de vigencia de dicha regla o reglamento. La compe-tencia sobre la acción corresponderá al Circuito de la región judicial donde está ubicado el domicilio del recurrente.
Los tribunales tienen la facultad de determinar la vali-dez de los reglamentos aprobados por las agencias administrativas. Sin embargo, esta facultad no es absoluta. En primer lugar, al revisar las determinaciones de una agencia administrativa, entre las cuales se encuen-*93tra la aprobación de reglamentos, los tribunales deben te-ner deferencia por la determinación que realiza la agencia en atención al conocimiento especializado que poseen en su área.(35) En segundo lugar, la revisión judicial de la regla-mentación aprobada por una agencia administrativa no re-cae sobre la deseabilidad o inteligencia de ésta. Dicho pro-cedimiento se limita a que se haya aprobado conforme a la ley y que no hayan mediado actuaciones arbitrarias o ile-gales por parte de la agencia.(36) Hemos establecido los cri-terios a que tiene que circunscribirse la Rama Judicial al revisar la reglamentación administrativa. (37) En Luan Investment Corp. v. Román, 125 D.P.R. 533, 550 (1990), citando a M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 326 (1987), expresamos lo siguiente:
“No obstante, lo que actualmente se requiere como medida fiscalizadora es que las agencias aprueben reglamentos que delimiten o precisen sus facultades al amparo de la ley y así evitar actuaciones ilegales o arbitrarias. La función de los tribunales generalmente ha de ir dirigida a evaluar: (1) si la actuación administrativa está autorizada por la ley; (2) si se delegó poder de reglamentación; (3) si la reglamentación pro-mulgada está dentro de los amplios poderes delegados; (4) si al aprobarse el reglamento se cumplió con las normas procesales de la ley orgánica y de las leyes especiales, y (5) si la regla-mentación es arbitraria o caprichosa.”
La Opinión Mayoritaria, que en este momento es recon-siderada, se apoyó para declarar inválido el Reglamento Núm. 89 en el hecho de que éste no proveía criterios deta-llados para la concesión de un CNC, como el Reglamento Núm. 56, el cual sustituyó. Nos ratificamos en nuestra po-sición original, por entender que los criterios vertidos en el Reglamento Núm. 89 invalidado son suficientes para diri-*94gir la discreción administrativa. La aprobación de ese re-glamento constituyó un ejercicio válido de formulación de política pública por parte del Poder Ejecutivo, cuyo propó-sito era facilitar el proceso de concesión de los CNC. No nos correspondía, como entendemos hizo la Mayoría en aquel momento, pasar juicio sobre la sabiduría de la formulación de la política pública realizada por el Poder Ejecutivo en el área de la salud. Esa no es nuestra función dentro de nues-tro esquema constitucional.
La Mayoría en este momento incurre en un acto enca-minado a dirigir al Poder Ejecutivo, elegido por el Pueblo, sobre la manera en que deberá formular e implantar la política pública sobre el área de la salud y los criterios que debe utilizar en ese proceso. Aunque la Opinión Mayorita-ria, consecuencia de la solicitud de reconsideración, persi-gue impartir carácter prospectivo a lo ya resuelto en este caso, su resultado es el de dirigir al Departamento de Sa-lud al resolver en los méritos toda aquella solicitud de CNC en la que se haya celebrado vista adjudicativa o que ésta se encuentre señalada. Apercibe al Departamento de Salud de que al aprobar un nuevo reglamento tiene que circunscri-birse a lo resuelto en la Opinión que hoy reconsidera.
La Mayoría toma un rumbo alejado de la función cons-titucional de esta rama de gobierno. Le instruye al Secre-tario de Salud que, en los casos aplicables, resuelva la so-licitud de CNC de acuerdo con el Reglamento Núm. 89 y que la decisión que emita debe ser específica y detallada, a tenor con la opinión dictada por este Tribunal el 5 de fe-brero de 2002. Aunque le indica al Secretario de Salud que podrá utilizar el Reglamento Núm. 89, dicho funcionario en la práctica tendría que aplicar aquellos otros criterios enumerados en la Opinión que en este momento reconsi-dera, o sea, que la resolución que vaya a emitirse por el Departamento de Salud con relación a una solicitud de un CNC deberá formularse de acuerdo con los criterios esbo-zados en el antiguo Reglamento Núm. 56, del cual la Ma-*95yoría considera que es el apropiado para regular la conce-sión o denegación de los CNC. Este Tribunal le instruye a los Poderes Ejecutivo y Legislativo que, de determinar la necesidad de aprobar algún estatuto o reglamento para subsanar la situación que describe, tienen que cumplir con lo resuelto en la opinión emitida el 5 de febrero de 2002 en el caso que hoy nos ocupa.
Lo aquí actuado por la Mayoría constituye un mandato al Poder Ejecutivo, electo por el pueblo, para que formule política pública, a tenor con el criterio de lo que entiende más sabio e inteligente para el área de la salud. La Cons-titución de Puerto Rico no nos permite abrogarnos esa facultad. Si la Mayoría entiende que el Reglamento no es válido y que la aplicación de la norma debe ser prospectiva, la facultad de este Tribunal entendemos llega hasta el punto de determinar su invalidez. No es parte de nuestra facultad constitucional el emitir guías o directrices al Po-der Ejecutivo sobre la forma como éste ha de formular la política pública sobre un área de interés público para la ciudadanía. Al así actuar, este Tribunal lastima peligrosa-mente nuestro esquema democrático constitucional de gobierno.
V
Por los fundamentos antes expuestos, disiento de la opi-nión mayoritaria.

(1) Reglamento del Departamento de Salud Núm. 89 para Regular el Proceso de Evaluación de Solicitudes para el Otorgamiento de Certificados de Necesidad y Con-veniencia, Reglamento Núm. 5704, Departamento de Estado, 20 de octubre de 1997.


(2) 24 L.P.R.A. see. 334 et seq.


(3) Reglamento Núm. 56 del Departamento de Salud de 14 de agosto de 1986, según enmendado.


(4) L.P.R.A., Tomo 1, ed. 1999, pág. 256.


(5) Colón Cortés v. Pesquera, 150 D.P.R. 724 (2000).


(6) J.A. Andréu García, La revisión judicial de Estados Unidos, Puerto Rico y Europa: una perspectiva de derecho comparado, 34 Rev. Jur. U.I.P.R. 403 (2000).


(7) Colón Cortés v. Pesquera, supra.


(8) íd.


(9) íd.


(10) Andréu García, supra.


(11) Colón Cortés v. Pesquera, supra.


(12) Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998).


(13) Colón Cortés v. Pesquera, supra.


(14) Colón Cortés v. Pesquera, supra; Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670 (1978).


(15) Corraliza v. Bco. Des. Eco., 153 D.P.R. 161 (2001).


(16) íd.


(17) Silva v. Hernández Agosto, supra.


(18) Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1.


(19) Andréu García, supra.


(20) Silva v. Hernández Agosto, supra.


(21) íd.


(22) Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).


(23) Noriega Rodríguez v. Jarabo, 136 D.P.R. 497 (1994).


(24) Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, 1ra ed., San Juan, Ed. U.I.A., 1997, T. I.


(25) Noriega Rodríguez v. Jarabo, supra; E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).


(26) E.L.A. v. Aguayo, supra.


(27) Nadal v. Depto. Rec. Nat., 150 D.P.R. 715 (2000); Srio. D.A.C.O. v. Comunidad San José, Inc., 130 D.P.R. 782 (1992); E.L.A. v. Aguayo, supra.


(28) Corraliza v. Bco. Des. Eco., supra.


(29) íd.


(30) M. & B. S., Inc. v. Depto. de Agricultura, supra.


(31) D. Fernández Quiñónez, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., San Juan, Ed. Forum, 2000.


(32) íd.


(33) 24 L.P.R.A. sec. 334b.


(34) 3 L.P.R.A. see. 2127.


(35) Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000).


(36) Luan Investment Corp. v. Román, 125 D.P.R. 533 (1990); Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991).


(37) Luan Investment Corp. v. Román, supra; M. & B. S., Inc. v. Depto. de Agricultura, supra.